                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  MICHAEL S. BECKER and                        )
  LORRAINE BECKER,                             )
                                               )
               Plaintiffs,                     )
                                               )
  v.                                           )     No.:   1:20-CV-281-TAV-CHS
                                               )
  FORD MOTOR COMPANY and                       )
  PHILLIP BECKER,                              )
                                               )
               Defendants.                     )


                                          ORDER

        For the reasons explained in the memorandum opinion entered contemporaneously

  with this order, the Court finds that defendant’s objections to the R&R [Doc. 29] are

  without merit. Accordingly, the Court ACCEPTS IN WHOLE the R&R [Doc. 28]. Thus,

  the Court finds that remand is proper and therefore plaintiffs’ motion to remand [Doc. 11]

  is hereby GRANTED. However, plaintiffs’ request for attorneys’ fees and costs is

  DENIED. This case is REMANDED to the Circuit Court for Hamilton County, Tennessee

  for further proceedings. There being no remaining claims before the Court, the Clerk of

  Court is DIRECTED to CLOSE the case.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




Case 1:20-cv-00281-TAV-CHS Document 32 Filed 09/15/21 Page 1 of 1 PageID #: 1183
